Exhibit 10.3

 

Chart Acquisition Corp.

555 5th Avenue, 19th Floor

New York, NY 10017

 

[●]

March 12, 2015                      

 

Re:Extension of Promissory Notes

 

Ladies and Gentlemen:

 

Reference is made to those certain promissory notes (collectively the “Notes”)
dated as of February 10, 2014, September 9, 2014 and February 4, 2015, by and
among Chart Acquisition Corp. (the “Maker”) and [●] (the “Payee”).

 

The Maker and the Payee hereby agree that the maturity dates of the Notes shall
be extended to the earlier of: (i) June 13, 2015 and (ii) the date on which the
Maker consummates its initial business combination.

 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflicts of law principles.

 

[Signature Page Follows]

 



 

 

 

  Very truly yours,       CHART ACQUISITION CORP.         By:     Title:   Name:
 

 

Acknowledged and accepted by:

 

[●]         By:   Title:     Name:    

 

 



 

